In my opinion this court should construe the statute in question on the record as made. While the occasion, when use of the schoolhouse was desired, has passed, it seems apparent to me that it would be difficult, if not impossible, to secure a construction of the statute in a proceeding when the time for which application had been made had not expired. The majority of the court hold otherwise. It would, therefore, serve no useful purpose for me to express my personal views on the construction which should be placed on the statute.
CLARK, C.J., and BIRD, J., concurred with SHARPE, J.